Case 20-00318-JMM            Doc 32    Filed 04/27/20 Entered 04/27/20 16:59:41               Desc Main
                                      Document     Page 1 of 60



Matthew T. Christensen, ISB:7213
Chad R. Moody, ISB: 9946
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste. 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-2157
Email: mtc@angstman.com
        chad@angstman.com

Attorneys for Debtors in Possession

                                 UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF IDAHO

 In re:                                                Case No. 20-00318-JMM

 TIMOTHY A. DAVIS and PATRICIA A.                      Chapter 11
 DAVIS,

                      Debtors.


      FIRST PERIODIC REPORT REGARDING VALUE, OPERATIONS, AND
 PROFITABILITY OF ENTITIES IN WHICH THE ESTATE OF TIMOTHY A. DAVIS
 AND PATRICIA A. DAVIS HOLD A SUBSTANTIAL OR CONTROLLING INTEREST


          This is the first periodic report on the value, operations, and profitability of those entities

in which the estate holds a substantial or controlling interest, as required by Bankruptcy Rule

2015.3. The estate of Timothy A. Davis and Patricia A. Davis holds a substantial or controlling

interest in the following entities (“Controlled Non-Debtor Entities”):

        Name of Entity                    Interest of the Estate                     Tab #
       Davis Technology
                                                  100%                                  1
        Solutions, LLC
      TPD Holdings, LLC                          100%                                   2
                                          100% owned by TPD
          Lickety Split, LLC                                                            3
                                             Holdings, LLC
                                          100% owned by TPD
           Hot Beans, LLC                                                               4
                                             Holdings, LLC
THIRD PERIODIC REPORT REGARDING VALUE, OPERATIONS, AND PROFITABILITY
OF ENTITIES IN WHICH THE ESTATE OF TIMOTHY A. DAVIS AND PATRICIA A.
DAVIS HOLD A SUBSTANTIAL OR CONTROLLING INTEREST – PAGE 1
  Matter: 13792-001
Case 20-00318-JMM           Doc 32    Filed 04/27/20 Entered 04/27/20 16:59:41              Desc Main
                                     Document     Page 2 of 60



                                         100% owned by TPD
   Ding-a-ling Services, LLC                                                         5
                                            Holdings, LLC
                                         100% owned by TPD
            Swiftsy, LLC                                                             6
                                            Holdings, LLC


          This first periodic report (the “Periodic Report”) contains reporting (“First Entity

Report”) on the value, operations, and profitability of the listed entities above for the Year End

2019 and First Quarter 2020. Pursuant to Bankruptcy Rule 2015.3(a) and the Official Form 426,

the First Entity Report consists of the following five exhibits for each Controlled Non-Debtor

Entity.

          Exhibit A contains the most recently available: balance sheet, statement of income (loss),
                statement of cash flows, and a statement of changes in shareholders’ or partners’
                equity (deficit) for the period covered by the Entity Report, along with
                summarized footnotes.

          Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

          Exhibit C describes claims between the Controlled Non-Debtor Entity and any other
                Controlled Non-Debtor Entity.

          Exhibit D describes how federal, state, or local taxes, and any tax attributes, refunds, or
                other benefits, have been allocated between or among the Controlled Non-Debtor
                Entity and any Debtor or any other Controlled Non-Debtor Entity and includes a
                copy of each tax sharing or tax allocation agreement to which the Controlled Non-
                Debtor Entity is a party with any other Controlled Non-Debtor Entity.

          Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims,
                administrative expenses, or professional fees that have been or could be asserted
                against any Debtor, or the incurrence of any obligation to make such payments,
                together with the reason for the entity’s payment thereof or incurrence of any
                obligation with respect thereto.

   THIS REPORT MUST BE SIGNED BY A REPRESENTATIVE OF THE TRUSTEE OR
                          DEBTOR IN POSSESSION

          The undersigned, having reviewed the First Entity Report for Controlled Non-Debtor

Entity, and being familiar with the Debtor’s financial affairs, verifies under the penalty of perjury


THIRD PERIODIC REPORT REGARDING VALUE, OPERATIONS, AND PROFITABILITY
OF ENTITIES IN WHICH THE ESTATE OF TIMOTHY A. DAVIS AND PATRICIA A.
DAVIS HOLD A SUBSTANTIAL OR CONTROLLING INTEREST – PAGE 2
  Matter: 13792-001
Case 20-00318-JMM   Doc 32    Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document     Page 3 of 60
Case 20-00318-JMM      Doc 32    Filed 04/27/20 Entered 04/27/20 16:59:41       Desc Main
                                Document     Page 4 of 60



                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 27th day of April, 2020, I filed the foregoing FIRST
PERIODIC REPORT REGARDING VALUE, OPERATIONS, AND PROFITABILTY OF
ENTITIES IN WHICH THE ESTATE OF TIMOTHY A. DAVIS AND PATRICIA A. DAVIS
HOLD A SUBSTANTIAL OR CONTROLLING INTEREST electronically through the CM/ECF
system, which caused the following parties to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing:

      Jesse A.P. Baker                    ecfidb@aldridgepite.com
      Brett R. Cahoon                     ustp.region18.bs.ecf@usdoj.gov
      Matthew Todd Christensen            mtc@angstman.com
      Derrick J. O’Neill                  doneill@idalaw.com
      Gary L. Rainsdon                    trustee@filertel.com
      US Trustee                          ustp.region18.bs.ecf@usdoj.gov

      Any others as listed on the Court’s ECF Notice.


                                                   /s/ Chad Moody
                                             Chad R. Moody
Case 20-00318-JMM   Doc 32    Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document     Page 5 of 60




                                TAB 1

                Davis Technology
                 Solutions, LLC
Case 20-00318-JMM       Doc 32    Filed 04/27/20 Entered 04/27/20 16:59:41          Desc Main
                                 Document     Page 6 of 60



                                         EXHIBIT A

                Financial Statements for Davis Technology Solutions, LLC

A-1:   Balance Sheet for Davis Technology Solutions, LLC

A-2:   Statement of Income for Davis Technology Solutions, LLC

A-3:   Statement of Cash Flows for Davis Technology Solutions, LLC

A-4:   Statement of Changes in Member Equity for Davis Technology Solutions, LLC



Source of Information: The financial statements listed above and provided herein are generated
from records kept by Davis Technology Solutions, LLC and based on the personal knowledge of
Timothy Davis, owner of Davis Technology Solutions, LLC.

Debtor in Possession.
Case 20-00318-JMM   Doc 32    Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document     Page 7 of 60



                                  EXHIBIT A-1

                Balance Sheet for Davis Technology Solutions, LLC

                      Balance Sheet for YE 2019 and Q1 2020

                                     (Attached)
          Case 20-00318-JMM          Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41    Desc Main
                                               Document     Page 8 of 60
                                                       Davis Tech
                                                     BALANCE SHEET
                                                  As of December 31, 2019


                                                                                                 JAN - DEC 2019
ASSETS
 Current Assets
 Bank Accounts
  BofA Checking                                                                                             0.00
  BofA Savings - 4329                                                                                     -24.90
  BofA Savings - 4332                                                                                     -24.94
  BofA Savings - 4345                                                                                    117.48
  Cash                                                                                                      0.00
  Chase Checking (8907)                                                                                     0.00
  PayPal                                                                                            -228,839.94
  PayPal Reserves                                                                                     27,005.19
 Total Bank Accounts                                                                              $ -201,767.11
 Other Current Assets
  Uncategorized Asset                                                                                       0.00
 Total Other Current Assets                                                                               $0.00
 Total Current Assets                                                                             $ -201,767.11
 Fixed Assets
 2013 Golf Cart - Purch. 2/17/16                                                                        5,052.50
 Accumulated Depreciation                                                                           -155,820.00
 Automobile                                                                                           84,661.91
 Fixed Assets                                                                                       192,056.55
 Total Fixed Assets                                                                                $125,950.96
TOTAL ASSETS                                                                                       $ -75,816.15

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Credit Cards
   Amazon Prime Store Card - Pat                                                                        9,433.53
   Amazon Prime Store Card - Tim                                                                      16,619.68
   American Express                                                                                         0.00
   AMEX Plum Card                                                                                   131,747.07
   Capital One Spark Business Card                                                                    53,023.84
  Total Credit Cards                                                                               $210,824.12
  Other Current Liabilities
   Kabbage                                                                                          119,434.84
   Owner Loan                                                                                           8,995.18
   Payroll Liabilities                                                                                      0.00
   Sales Tax Payable                                                                                        0.00
  Total Other Current Liabilities                                                                  $128,430.02
 Total Current Liabilities                                                                         $339,254.14
 Total Liabilities                                                                                 $339,254.14




                                     Cash Basis Monday, April 27, 2020 11:53 AM GMT-06:00                   1/2
          Case 20-00318-JMM    Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41    Desc Main
                                         Document     Page 9 of 60
                                                 Davis Tech
                                               BALANCE SHEET
                                            As of December 31, 2019


                                                                                           JAN - DEC 2019
 Equity
 Distributions                                                                                    351.56
  Income Taxes Paid                                                                               -918.15
  Member Draw                                                                                 -430,040.24
 Total Distributions                                                                          -430,606.83
 Opening Balance Equity                                                                              0.00
 Retained Earnings                                                                            186,779.98
 Net Income                                                                                   -171,243.44
 Total Equity                                                                               $ -415,070.29
TOTAL LIABILITIES AND EQUITY                                                                 $ -75,816.15




                               Cash Basis Monday, April 27, 2020 11:53 AM GMT-06:00                  2/2
          Case 20-00318-JMM          Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41    Desc Main
                                              Document      Page 10 of 60
                                                       Davis Tech
                                                     BALANCE SHEET
                                                     As of March 31, 2020


                                                                                                         TOTAL
ASSETS
 Current Assets
 Bank Accounts
  BofA Checking                                                                                             0.00
  BofA Savings - 4329                                                                                       0.00
  BofA Savings - 4332                                                                                     -15.00
  BofA Savings - 4345                                                                                     27.64
  Cash                                                                                                      0.00
  Chase Checking (8907)                                                                                     0.00
  PayPal                                                                                           -228,839.94
  PayPal Reserves                                                                                    27,005.19
 Total Bank Accounts                                                                              $ -201,822.11
 Other Current Assets
  Uncategorized Asset                                                                                       0.00
 Total Other Current Assets                                                                               $0.00
 Total Current Assets                                                                             $ -201,822.11
 Fixed Assets
 2013 Golf Cart - Purch. 2/17/16                                                                        5,052.50
 Accumulated Depreciation                                                                          -155,820.00
 Automobile                                                                                          84,661.91
 Fixed Assets                                                                                       192,056.55
 Total Fixed Assets                                                                                $125,950.96
TOTAL ASSETS                                                                                       $ -75,871.15

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Credit Cards
   Amazon Prime Store Card - Pat                                                                        9,433.53
   Amazon Prime Store Card - Tim                                                                     16,619.68
   American Express                                                                                         0.00
   AMEX Plum Card                                                                                   131,747.07
   Capital One Spark Business Card                                                                   53,023.84
  Total Credit Cards                                                                               $210,824.12
  Other Current Liabilities
   Kabbage                                                                                          123,835.84
   Owner Loan                                                                                           8,995.18
   Payroll Liabilities                                                                                      0.00
   Sales Tax Payable                                                                                        0.00
  Total Other Current Liabilities                                                                  $132,831.02
 Total Current Liabilities                                                                         $343,655.14
 Total Liabilities                                                                                 $343,655.14




                                     Cash Basis Monday, April 27, 2020 10:11 AM GMT-06:00                   1/2
          Case 20-00318-JMM    Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41    Desc Main
                                        Document      Page 11 of 60
                                                 Davis Tech
                                               BALANCE SHEET
                                               As of March 31, 2020


                                                                                                    TOTAL
 Equity
 Distributions                                                                                      351.56
  Income Taxes Paid                                                                                -918.15
  Member Draw                                                                                -430,040.24
 Total Distributions                                                                         -430,606.83
 Opening Balance Equity                                                                               0.00
 Retained Earnings                                                                             15,536.54
 Net Income                                                                                       -4,456.00
 Total Equity                                                                               $ -419,526.29
TOTAL LIABILITIES AND EQUITY                                                                 $ -75,871.15




                               Cash Basis Monday, April 27, 2020 10:11 AM GMT-06:00                    2/2
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 12 of 60



                                   EXHIBIT A-2

             Statement of Income for Davis Technology Solutions, LLC

                    Income Statement for YE 2019 and Q1 2020

                                     (Attached)
             Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41    Desc Main
                                             Document      Page 13 of 60
                                                      Davis Tech
                                                   PROFIT AND LOSS
                                                 January - December 2019


                                                                                                        TOTAL
Income
 Cash Back and Rebates                                                                                 3,511.99
 Sales                                                                                           2,878,786.92
 Services                                                                                              1,255.99
Total Income                                                                                    $2,883,554.90
Cost of Goods Sold
 Cost of Goods Sold                                                                              2,666,475.89
 PayPal Fees                                                                                       107,853.84
 Supplies & Materials - COGS                                                                            389.98
Total Cost of Goods Sold                                                                        $2,774,719.71
GROSS PROFIT                                                                                      $108,835.19
Expenses
 Advertising                                                                                            380.01
 ASK                                                                                                37,270.15
 Automobile Expenses                                                                                   1,774.41
 Automobile Lease                                                                                   65,976.95
 Bank Charges                                                                                       10,349.83
 Computer Expenses                                                                                     4,782.61
 Conference                                                                                            1,048.00
 Dues & Subscriptions                                                                                  9,354.40
 Insurance                                                                                          14,323.21
 Interest Expense                                                                                   31,072.95
 Legal & Professional Fees                                                                             6,675.00
 Meals                                                                                                  813.21
 Moving Expenses                                                                                         82.00
 Office Expenses                                                                                   -18,069.59
 Other General and Admin Expenses                                                                       132.50
 Payroll Taxes                                                                                         6,422.38
 Promotional                                                                                            733.05
 Shipping and delivery expense                                                                         1,123.60
 Software As A Service                                                                                 2,766.00
 Taxes & Licenses                                                                                   27,597.53
 Telephone                                                                                             3,331.53
 Travel                                                                                                1,266.87
 Travel Meals                                                                                           239.76
 Utilities                                                                                             2,560.05
 Wages and Salaries                                                                                 68,072.50
Total Expenses                                                                                    $280,078.91
NET OPERATING INCOME                                                                             $ -171,243.72




                                    Cash Basis Monday, April 27, 2020 11:54 AM GMT-06:00                   1/2
        Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41    Desc Main
                                     Document      Page 14 of 60
                                              Davis Tech
                                           PROFIT AND LOSS
                                         January - December 2019


                                                                                               TOTAL
Other Income
 Interest Earned                                                                                 0.28
Total Other Income                                                                              $0.28
NET OTHER INCOME                                                                                $0.28
NET INCOME                                                                               $ -171,243.44




                            Cash Basis Monday, April 27, 2020 11:54 AM GMT-06:00                  2/2
         Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41    Desc Main
                                      Document      Page 15 of 60
                                               Davis Tech
                                            PROFIT AND LOSS
                                            January - March, 2020


                                                                                                 TOTAL
Income
Total Income
GROSS PROFIT                                                                                      $0.00
Expenses
 Bank Charges                                                                                     55.00
 Interest Expense                                                                               4,401.00
Total Expenses                                                                              $4,456.00
NET OPERATING INCOME                                                                       $ -4,456.00
NET INCOME                                                                                 $ -4,456.00




                             Cash Basis Monday, April 27, 2020 10:10 AM GMT-06:00                   1/1
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 16 of 60



                                   EXHIBIT A-3

           Statements of Cash Flows for Davis Technology Solutions, LLC

                    Cash Flow Statement for YE 2019 and Q1 2020

                                     (Attached)
         Case 20-00318-JMM                  Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                                                     Document      Page 17 of 60
                                                            Davis Tech
                                                 STATEMENT OF CASH FLOWS
                                                       January - December 2019


                                                                                                                TOTAL
OPERATING ACTIVITIES
 Net Income                                                                                              -171,243.44
 Adjustments to reconcile Net Income to Net Cash provided by operations:                                          0.00
  Amazon Prime Store Card - Pat                                                                                -580.24
  Amazon Prime Store Card - Tim                                                                                -312.85
  AMEX Plum Card                                                                                          -40,158.93
  Capital One Spark Business Card                                                                         -15,043.44
  Kabbage                                                                                                  36,858.55
  Owner Loan                                                                                                  -4,676.17
 Total Adjustments to reconcile Net Income to Net Cash provided by operations:                            -23,913.08
Net cash provided by operating activities                                                               $ -195,156.52
FINANCING ACTIVITIES
 Distributions                                                                                                -4,752.24
 Distributions:Member Draw                                                                                -85,363.31
Net cash provided by financing activities                                                                $ -90,115.55
NET CASH INCREASE FOR PERIOD                                                                            $ -285,272.07
Cash at beginning of period                                                                                83,504.96
CASH AT END OF PERIOD                                                                                   $ -201,767.11




                                                Monday, April 27, 2020 11:54 AM GMT-06:00                          1/1
         Case 20-00318-JMM                  Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                                                     Document      Page 18 of 60
                                                            Davis Tech
                                                 STATEMENT OF CASH FLOWS
                                                         January - March, 2020


                                                                                                                TOTAL
OPERATING ACTIVITIES
 Net Income                                                                                                   -4,456.00
 Adjustments to reconcile Net Income to Net Cash provided by operations:                                          0.00
  Kabbage                                                                                                     4,401.00
 Total Adjustments to reconcile Net Income to Net Cash provided by operations:                                4,401.00
Net cash provided by operating activities                                                                      $ -55.00
NET CASH INCREASE FOR PERIOD                                                                                   $ -55.00
Cash at beginning of period                                                                              -201,767.11
CASH AT END OF PERIOD                                                                                   $ -201,822.11




                                                Monday, April 27, 2020 10:14 AM GMT-06:00                          1/1
Case 20-00318-JMM         Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41       Desc Main
                                   Document      Page 19 of 60



                                         EXHIBIT A-4

      Statement of Changes in Member Equity for Davis Technology Solutions, LLC

          Davis Technology Solutions, LLC does not maintain a statement of changes to member
equity.
Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                Document      Page 20 of 60



                                        EXHIBIT B

              Description of Operations for Davis Technology Solutions, LLC

        Davis Technology Solutions, LLC is wholly owned by the Debtors and was created
in 2014. Davis Technology Solutions, LLC was recently dissolved in April 2020. Davis
Technology Solutions, LLC was formally an online sales company in the business of
selling general merchandise on eBay Inc.

Source of Information: based on the personal knowledge of Timothy Davis, owner of Davis
Technology Solutions, LLC.
Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                Document      Page 21 of 60



                                       EXHIBIT C

                           Description of Intercompany Claims

       There are no known claims by Davis Technology Solutions, LLC against any other
Controlled Non-Debtor Entity.

Source of Information: based on the personal knowledge of Timothy Davis, owner of Davis
Technology Solutions, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                 Document      Page 22 of 60



                                        EXHIBIT D
                          Allocation of Tax Liabilities and Assets

      There are no tax sharing or tax allocation agreements by Davis, Technology Solutions,
LLC to which the entity is a party with any other Controlled Non-Debtor Entity.

Source of Information: based on the personal knowledge of Timothy Davis, owner of Davis,
Technology Solutions, LLC.
Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                Document      Page 23 of 60



                                        EXHIBIT E

 Description of Controlled Non-Debtor Entity’s Payments of administrative Expenses, Or
                   Professional Fees Otherwise Payable by the Debtor

       An accountant assisted with the preparation of the entity financial reports.       The
accountant’s fees were paid by the companies who generated the report.

       There are no payments made, or obligations incurred (claims purchased) by Davis
Technology Solutions, LLC in connection with any claims, administrative expenses, or
professional fees that have been or could be asserted against the Debtors.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Davis
Technology Solutions, LLC.
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 24 of 60




                                 TAB 2

             TPD Holdings, LLC
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41          Desc Main
                                 Document      Page 25 of 60



                                         EXHIBIT A

                        Financial Statements for TPD Holdings, LLC

A-1:   Balance Sheet for TPD Holdings, LLC

A-2:   Statement of Income for TPD Holdings, LLC

A-3:   Statement of Cash Flows for TPD Holdings, LLC

A-4:   Statement of Changes in Member Equity for TPD Holdings, LLC



Source of Information: The financial statements listed above and provided herein are generated
from records kept by TPD Holdings, LLC and based on the personal knowledge of Timothy
Davis, owner of TPD Holdings, LLC.

Debtor in Possession.
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 26 of 60



                                   EXHIBIT A-1

                      Balance Sheet for TPD Holdings, LLC

                                As of March 31, 2020

                                     (Attached)
          Case 20-00318-JMM        Doc 32      Filed 04/27/20 Entered 04/27/20 16:59:41      Desc Main
                                             Document      Page 27 of 60
                                               TPD Holdings, LLC
                                                     BALANCE SHEET
                                                    As of March 31, 2020


                                                                                                           TOTAL
ASSETS
 Current Assets
 Bank Accounts
  WF Checking 2758                                                                                         115.00
  WF Checking 2766                                                                                          95.00
  WF Checking 2774                                                                                          95.00
  WF Checking 2782                                                                                       8,223.77
  WF Checking 2790                                                                                       4,001.02
  WF Checking 2808                                                                                         195.00
  WF Checking 2816                                                                                       1,720.78
  WF Checking 2824                                                                                       2,326.97
  WF Checking 2832                                                                                         468.92
  WF Checking 6928                                                                                         116.26
 Total Bank Accounts                                                                                $17,357.72
 Total Current Assets                                                                               $17,357.72
TOTAL ASSETS                                                                                        $17,357.72

LIABILITIES AND EQUITY
 Total Liabilities
 Equity
 Opening Balance Equity                                                                                    250.00
 Owner's Investment                                                                                      4,060.00
 Owner's Pay & Personal Expenses                                                                     -58,664.20
 Retained Earnings                                                                                       -2,568.11
 Net Income                                                                                          74,280.03
 Total Equity                                                                                       $17,357.72
TOTAL LIABILITIES AND EQUITY                                                                        $17,357.72




                                   Accrual Basis Monday, April 27, 2020 09:42 AM GMT-06:00                    1/1
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 28 of 60



                                   EXHIBIT A-2

                    Statement of Income for TPD Holdings, LLC

                                As of March 31, 2020

                                     (Attached)
         Case 20-00318-JMM    Doc 32      Filed 04/27/20 Entered 04/27/20 16:59:41      Desc Main
                                        Document      Page 29 of 60
                                          TPD Holdings, LLC
                                               PROFIT AND LOSS
                                              January - March, 2020


                                                                                                     TOTAL
Income
 Sales                                                                                          295,170.33
Total Income                                                                                   $295,170.33
Cost of Goods Sold
 Cost of Goods Sold                                                                             200,159.93
Total Cost of Goods Sold                                                                       $200,159.93
GROSS PROFIT                                                                                    $95,010.40
Expenses
 Bank Charges & Fees                                                                                1,297.48
 Computer & Internet                                                                                 200.86
 Contractors                                                                                        7,486.14
 Dues & subscriptions                                                                               1,913.87
 Meals & Entertainment                                                                              4,099.90
 Office Expense                                                                                     2,321.11
 Office Supplies & Software                                                                         3,147.11
 Postage                                                                                             163.18
 Seller Fees                                                                                          84.47
 Seminars                                                                                             16.25
Total Expenses                                                                                  $20,730.37
NET OPERATING INCOME                                                                            $74,280.03
NET INCOME                                                                                      $74,280.03




                              Accrual Basis Monday, April 27, 2020 09:47 AM GMT-06:00                   1/1
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 30 of 60



                                   EXHIBIT A-3

                Statements of Cash Flows for TPD Holdings, LLC

                                As of March 31, 2020

                                     (Attached)
         Case 20-00318-JMM                  Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                                                     Document      Page 31 of 60
                                                      TPD Holdings, LLC
                                                 STATEMENT OF CASH FLOWS
                                                         January - March, 2020


                                                                                                              TOTAL
OPERATING ACTIVITIES
 Net Income                                                                                                74,280.03
 Adjustments to reconcile Net Income to Net Cash provided by operations:
Net cash provided by operating activities                                                                 $74,280.03
FINANCING ACTIVITIES
 Owner's Investment                                                                                           500.00
 Owner's Pay & Personal Expenses                                                                          -57,914.20
Net cash provided by financing activities                                                                $ -57,414.20
NET CASH INCREASE FOR PERIOD                                                                              $16,865.83
Cash at beginning of period                                                                                   491.89
CASH AT END OF PERIOD                                                                                     $17,357.72




                                                Monday, April 27, 2020 09:46 AM GMT-06:00                        1/1
Case 20-00318-JMM     Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41       Desc Main
                               Document      Page 32 of 60



                                     EXHIBIT A-4

           Statement of Changes in Member Equity for TPD Holdings, LLC

      TPD Holdings, LLC does not maintain a statement of changes to member equity.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41         Desc Main
                                 Document      Page 33 of 60



                                         EXHIBIT B

                     Description of Operations for TPD Holdings, LLC

        TPD Holdings, LLC is wholly owned by the Debtors. TPD Holdings, LLC was created
in 2019 with no business activity until January 2020. TPD Holdings, LLC is a holding company
for four online sales operation entities, Lickety Split LLC, Swiftsy LLC, Hot Beans LLC, Ding-
A-Ling Services LLC.


Source of Information: based on the personal knowledge of Timothy Davis, owner of TPD
Holdings, LLC.
Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41       Desc Main
                                Document      Page 34 of 60



                                       EXHIBIT C

                           Description of Intercompany Claims

       There are no known claims by TPD Holdings, LLC against any other Controlled Non-
Debtor Entity.

Source of Information: based on the personal knowledge of Timothy Davis, owner of TPD
Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41         Desc Main
                                 Document      Page 35 of 60



                                         EXHIBIT D

                           Allocation of Tax Liabilities and Assets

        There are no tax sharing or tax allocation agreements by TPD Holdings, LLC to which
the entity is a party with any other Controlled Non-Debtor Entity. However, for purposes of tax
and accounting, Lickety Split LLC, Swiftsy LLC, Hot Beans LLC, Ding-A-Ling Services LLC,
are disregarded entities wholly owned by TPD Holdings, LLC. Each sales entities’ financial data
are rolled up into TPD Holdings, LLC.

Source of Information: based on the personal knowledge of Timothy Davis, owner of TPD
Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41         Desc Main
                                 Document      Page 36 of 60



                                         EXHIBIT E

 Description of Controlled Non-Debtor Entity’s Payments of administrative Expenses, Or
                   Professional Fees Otherwise Payable by the Debtor

       An accountant assisted with the preparation of the entity financial reports.        The
accountant’s fees were paid by the companies who generated the report.

       There are no payments made, or obligations incurred (claims purchased) by TPD Holdings,
LLC in connection with any claims, administrative expenses, or professional fees that have been
or could be asserted against the Debtors.


Source of Information: based on the personal knowledge of Timothy Davis, owner of TPD
Holdings, LLC.
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 37 of 60




                                 TAB 3

               Lickety Split, LLC
Case 20-00318-JMM        Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41             Desc Main
                                  Document      Page 38 of 60



                                           EXHIBIT A

                          Financial Statements for Lickety Split, LLC

        Lickety Split, LLC is treated as a disregarded entity owned by TPD Holdings. As such, its
financials are all rolled up into TPD Holdings, LLC for tax and bookkeeping purposes. Also,
Lickety Split, LLC is a recently created entity that does not have separate financial reports at this
time.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Lickety
Split, LLC’s holding company, TPD Holdings, LLC.

Debtor in Possession.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41           Desc Main
                                 Document      Page 39 of 60



                                          EXHIBIT B

                      Description of Operations for Lickety Split, LLC

        Lickety Split, LLC is wholly owned by TPD Holdings, LLC. Lickety Split, LLC began its
business activity in early 2020. Lickety Split, LLC is an online sales company in the business of
selling general merchandise online on Walmart Marketplace, Google Shopping, and eBay, Inc.
Lickety Split, LLC also sells used books on Amazon.com.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Lickety
Split, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                Document      Page 40 of 60



                                        EXHIBIT C

                           Description of Intercompany Claims

       There are no known claims by Lickety Split, LLC against any other Controlled Non-
Debtor Entity.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Lickety
Split, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM        Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41           Desc Main
                                  Document      Page 41 of 60



                                          EXHIBIT D

                            Allocation of Tax Liabilities and Assets

        There are no tax sharing or tax allocation agreements by Lickety Split, LLC to which the
entity is a party with any other Controlled Non-Debtor Entity. Lickety Split, LLC is treated as a
disregarded entity wholly owned by TPD Holdings, LLC. As such Lickety Split, LLC’s
financials are all rolled up into TPD Holdings, LLC for tax and bookkeeping purposes.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Lickety
Split, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41         Desc Main
                                 Document      Page 42 of 60



                                         EXHIBIT E

 Description of Controlled Non-Debtor Entity’s Payments of administrative Expenses, Or
                   Professional Fees Otherwise Payable by the Debtor

       An accountant assisted with the preparation of the entity financial reports.        The
accountant’s fees were paid by the companies who generated the report.

       There are no payments made, or obligations incurred (claims purchased) by Lickety Split,
LLC in connection with any claims, administrative expenses, or professional fees that have been
or could be asserted against the Debtors.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Lickety
Split, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 43 of 60




                                 TAB 4

                    Hot Beans, LLC
Case 20-00318-JMM        Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41            Desc Main
                                  Document      Page 44 of 60



                                          EXHIBIT A

                           Financial Statements for Hot Beans, LLC

        Hot Beans, LLC is treated as a disregarded entity owned by TPD Holdings. As such its
financials are all rolled up into TPD Holdings, LLC for tax and bookkeeping purposes. Also, Hot
Beans, LLC is a recently created entity that does not have separate financial reports at this time.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Hot Beans,
LLC’s holding company, TPD Holdings, LLC.

Debtor in Possession.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41          Desc Main
                                 Document      Page 45 of 60



                                         EXHIBIT B

                       Description of Operations for Hot Beans, LLC

        Hot Beans, LLC is wholly owned by TPD Holdings, LLC. Hot Beans, LLC began its
business activity in early 2020. Hot Beans, LLC is an online sales company in the business of
selling general merchandise online on the Wish.com marketplace.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Hot Beans,
LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM         Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41      Desc Main
                                   Document      Page 46 of 60



                                          EXHIBIT C

                              Description of Intercompany Claims

          There are no known claims by Hot Beans, LLC against any other Controlled Non-Debtor
Entity.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Hot Beans,
LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41          Desc Main
                                 Document      Page 47 of 60



                                         EXHIBIT D

                           Allocation of Tax Liabilities and Assets

         There are no tax sharing or tax allocation agreements by Hot Beans, LLC to which the
entity is a party with any other Controlled Non-Debtor Entity Hot Beans, LLC C is treated as a
disregarded entity wholly owned by TPD Holding, LLC. As such Hot Beans, LLC’s financials
are all rolled up into TPD Holdings, LLC for tax and bookkeeping purposes.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Hot Beans,
LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41         Desc Main
                                 Document      Page 48 of 60



                                         EXHIBIT E

 Description of Controlled Non-Debtor Entity’s Payments of administrative Expenses, Or
                   Professional Fees Otherwise Payable by the Debtor

               An accountant assisted with the preparation of the entity financial reports. The
accountant’s fees were paid by the companies who generated the report.

       There are no payments made, or obligations incurred (claims purchased) by Hot Beans,
LLC in connection with any claims, administrative expenses, or professional fees that have been
or could be asserted against the Debtors.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Hot Beans,
LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 49 of 60




                                 TAB 5

     Ding-A-Ling Services, LLC
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                 Document      Page 50 of 60



                                        EXHIBIT A

                    Financial Statements for Ding-A-Ling Services, LLC

        Ding-A-Ling is currently non-operational. When activated, Ding-A-Ling Services, LLC
will be treated as a disregarded entity owned by TPD Holdings. As such its financials will be
rolled up into TPD for tax and bookkeeping purposes.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Ding-A-
Ling Services, LLC’s holding company, TPD Holdings, LLC.

Debtor in Possession.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41          Desc Main
                                 Document      Page 51 of 60



                                         EXHIBIT B

                 Description of Operations for Ding-A-Ling Services, LLC

        Ding-A-Ling Services, LLC is wholly owned by TPD Holdings, LLC. Ding-A-Ling is
currently non-operational. Ding-A-Ling Services is expected to engage in online sales of general
merchandise on a yet to be decided online marketplace.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Ding-A-
Ling Services, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41       Desc Main
                                Document      Page 52 of 60



                                       EXHIBIT C

                           Description of Intercompany Claims

       Ding-A-Ling is currently non-operational. There are no known claims by Ding-A-Ling
Services, LLC against any other Controlled Non-Debtor Entity.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Ding-A-
Ling Services, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41         Desc Main
                                 Document      Page 53 of 60



                                        EXHIBIT D

                           Allocation of Tax Liabilities and Assets

        Ding-A-Ling is currently non-operational. There are no tax sharing or tax allocation
agreements by Ding-A-Ling Services, LLC to which the entity is a party with any other
Controlled Non-Debtor Entity Ding-A-Ling Services, LLC C will be treated as a disregarded
entity wholly owned by TPD Holding, LLC. As such Ding-A-Ling Services, LLC’s financials
will be rolled up into TPD Holdings, LLC for tax and bookkeeping purposes.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Ding-A-
Ling Services, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41         Desc Main
                                 Document      Page 54 of 60



                                         EXHIBIT E

 Description of Controlled Non-Debtor Entity’s Payments of administrative Expenses, Or
                   Professional Fees Otherwise Payable by the Debtor

       An accountant assisted with the preparation of the entity financial reports.        The
accountant’s fees were paid by the companies who generated the report.

       There are no payments made, or obligations incurred (claims purchased) by Ding-A-Ling,
LLC in connection with any claims, administrative expenses, or professional fees that have been
or could be asserted against the Debtors.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Ding-A-
Ling Services, LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM   Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41   Desc Main
                             Document      Page 55 of 60




                                 TAB 6

                      Swiftsy, LLC
Case 20-00318-JMM        Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41             Desc Main
                                  Document      Page 56 of 60



                                           EXHIBIT A

                             Financial Statements for Swiftsy, LLC

        Swiftsy, LLC is treated as a disregarded entity owned by TPD Holdings. As such, its
financials are all rolled up into TPD Holdings, LLC for tax and bookkeeping purposes. Also,
Swiftsy, LLC is a recently created entity that does not have separate financial reports at this time.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Swiftsy,
LLC’s holding company, TPD Holdings, LLC.

Debtor in Possession.
Case 20-00318-JMM      Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                Document      Page 57 of 60



                                        EXHIBIT B

                        Description of Operations for Swiftsy, LLC

        Swiftsy, LLC is wholly owned by TPD Holdings, LLC. Swiftsy, LLC began its business
activity in early 2020. Swiftsy, LLC is an online sales company in the business of selling
general merchandise online in the Walmart Canada Marketplace.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Swiftsy,
LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM         Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41       Desc Main
                                   Document      Page 58 of 60



                                          EXHIBIT C

                              Description of Intercompany Claims

          There are no known claims by Swiftsy, LLC against any other Controlled Non-Debtor
Entity.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Swiftsy,
LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41           Desc Main
                                 Document      Page 59 of 60



                                          EXHIBIT D

                           Allocation of Tax Liabilities and Assets

        There are no tax sharing or tax allocation agreements by Swiftsy, LLC to which the entity
is a party with any other Controlled Non-Debtor Entity. Swiftsy, LLC is treated as a disregarded
entity wholly owned by TPD Holding, LLC. As such Swiftsy, LLC’s financials are all rolled up
into TPD Holdings, LLC for tax and bookkeeping purposes.



Source of Information: based on the personal knowledge of Timothy Davis, owner of Swiftsy,
LLC’s holding company, TPD Holdings, LLC.
Case 20-00318-JMM       Doc 32     Filed 04/27/20 Entered 04/27/20 16:59:41        Desc Main
                                 Document      Page 60 of 60



                                        EXHIBIT E

 Description of Controlled Non-Debtor Entity’s Payments of administrative Expenses, Or
                   Professional Fees Otherwise Payable by the Debtor

       An accountant assisted with the preparation of the entity financial reports.       The
accountant’s fees were paid by the companies who generated the report.

       There are no payments made, or obligations incurred (claims purchased) by Swiftsy, LLC
in connection with any claims, administrative expenses, or professional fees that have been or
could be asserted against the Debtors.


Source of Information: based on the personal knowledge of Timothy Davis, owner of Swiftsy,
LLC’s holding company, TPD Holdings, LLC.
